Citation Nr: 0203405	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  98-18 129	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss, status post tympanomastoidectomy and meatoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1996.  This case came to the Board of Veterans' Appeals 
(Board) from an October 1996 RO decision which granted 
service connection and a noncompensable rating for left ear 
hearing loss, status post tympanomastoidectomy and 
meatoplasty.  The veteran appealed for a compensable rating.  
As discussed below, the Board is dismissing this appeal as 
having been withdrawn by the veteran.  

The Board notes, however, that subsequent to the veteran 
withdrawing his appeal of the earlier RO decision, the RO 
again denied a compensable rating for the same disability.  
The veteran was notified of this in October 2001.  The 
veteran is advised that if he wishes to initiate an appeal 
from the latest RO decision, he has one year from the October 
2001 notice of that decision within which to file a notice of 
disagreement with the RO.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  In an October 1996 decision, the RO granted service 
connection and a noncompensable rating for left ear hearing 
loss, status post tympanomastoidectomy and meatoplasty.  The 
veteran initiated an appeal for a compensable rating for this 
disability by filing a notice of disagreement in July 1997.  
He was sent a statement of the case in December 1997.  He 
perfected an appeal by filing a substantive appeal in 
February 1998.  

2.  In March 2001, prior to the promulgation of a Board 
decision in the instant appeal, the veteran, through his 
representative, submitted a statement, which the veteran 
signed and dated March 12, 2001, indicating he was 
withdrawing his appeal for a compensable rating for left ear 
hearing loss, status post tympanomastoidectomy and 
meatoplasty.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  In March 2001, the 
veteran unequivocally withdrew his appeal for a compensable 
rating for left ear hearing loss, status post 
tympanomastoidectomy and meatoplasty.  As he withdrew the 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



